Opinion issued December 2, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00346-CR
———————————
JOSE
AMILCAR HERNANDEZ, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 351st District Court
Harris
County, Texas

Trial
Court Cause No. 1188196
 

MEMORANDUM OPINION
          On April 21, 2010, the trial court sentenced
appellant, Jose Amilcar Hernandez, and he filed a notice of appeal.  On May 19, 2010, appellant timely filed a
motion for new trial which, after a hearing on June 22, 2010, the trial court
granted.   The granting of a motion for
new trial restores the case to its position before the former trial.  See Tex. R. App P. 21.9(b).  No motion to withdraw the notice of appeal
has been filed.  See Tex. R. App P. 42.2.  However, the appeal was rendered moot by the
order granting a new trial.  See
Tex. R. App P. 21.9(b).  
Accordingly, we dismiss the appeal as moot.  See Tex. R. App P. 43.2(f).  We dismiss any pending
motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).